State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 15, 2016                   522144
________________________________

In the Matter of ANDRE BOYD,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   August 8, 2016

Before:   McCarthy, J.P., Garry, Rose, Devine and Mulvey, JJ.

                             __________


     Andre Boyd, Woodbourne, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Sullivan County)
to review a determination of respondent finding petitioner guilty
of violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III determination finding him guilty of
violating a prison disciplinary rule. The Attorney General has
advised this Court that the determination has since been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
Given that petitioner has received all of the relief to which he
is entitled, the petition must be dismissed as moot (see Matter
of James v Prack, 137 AD3d 1390, 1391 [2016]; Matter of Roye v
                              -2-                  522144

Annucci, 137 AD3d 1392, 1393 [2016]).

      McCarthy, J.P., Garry, Rose, Devine and Mulvey, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court